Citation Nr: 1123870	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-43 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for a neck disorder.  

3.  Entitlement to service connection for a right shoulder disorder.  

4.  Entitlement to service connection for a left shoulder disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1993 to June 1996 and from August 2005 to December 2006, with additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge in December 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The issue of entitlement to service connection for a right shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not suffer from hearing loss of the left ear for VA compensation purposes.  

2.  The Veteran does not suffer from a chronic disorder of the neck that manifested during, or as a result of, active military service. 

3.  The Veteran does not suffer from a chronic disorder of the left shoulder that manifested during, or as a result of, active military service.  

CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for establishing entitlement to service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for establishing entitlement to service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of a letter sent to the Veteran in July 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as hearing loss, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Left Ear Hearing Loss

The Veteran contends that he is entitled to service connection for left ear hearing loss.  However, the preponderance of the evidence of record does not demonstrate that, for VA rating purposes, the Veteran suffers from hearing loss of the left ear.  As such, service connection is not warranted.  

Subsequent to his separation from active duty, the Veteran was afforded a VA audiometric examination in August 2007.  According to the authorized audiometric evaluation, pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
10
20
15

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2010).  Therefore, the preponderance of the evidence of record does not demonstrate that the Veteran was suffering from hearing loss of the left ear, for VA rating purposes, as of August 2007.  

The Veteran was afforded an additional VA examination of the left ear in December 2007.  The authorized audiological evaluation revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
LEFT
25
10
10
20
15

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  Therefore, the preponderance of the evidence of record again demonstrates that the Veteran was not suffering from hearing loss of the left ear.  See id.

The Veteran was most recently afforded a VA audiometric examination in December 2008.  The authorized audiological evaluation revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
20
20
15

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  Again, this fails to demonstrate that the Veteran was suffering from hearing loss of the left ear for VA rating purposes.  See id.

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for hearing loss of the left ear.  Multiple VA examinations have confirmed that the Veteran does not currently suffer from hearing loss of the left ear, for VA rating purposes.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of hearing loss of the left ear, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran has testified to suffering from hearing loss of the left ear.  As a lay person, the Veteran is competent to testify to symptoms that relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  However, objective medical testing has repeatedly confirmed that the Veteran does not suffer from hearing loss for VA rating purposes.  As such, the Veteran's testimony does not demonstrate entitlement to service connection.  

As a final matter, the Board notes that the Veteran testified during his December 2010 hearing that he believed his left ear hearing loss was worsening.  Despite this assertion, however, the evidence of record does not indicate that a new VA examination is warranted.  Numerous audiometric evaluations performed since the Veteran's separation from active duty reveal only minor fluctuations in the Veteran's pure tone thresholds.  There is neither evidence of hearing loss of the left ear manifesting during military service nor any competent evidence of record suggesting that the Veteran suffered noise exposure during military service that may later manifest in left ear hearing loss.  Therefore, a more recent audiometric examination would serve no purpose in this case as there is still no evidence of hearing loss of the left ear for several years following the Veteran's separation from active duty.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for left ear hearing loss must be denied.

Neck Disorder

The Veteran also contends that he is entitled to service connection for a neck disorder.  Specifically, the Veteran contends that he had a preexisting neck disorder that was permanently aggravated as a result of his active military service.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a neck disorder that was permanently aggravated as a result of his active military service.  As such, service connection is not warranted.  

According to the Veteran's February 1993 enlistment examination, the Veteran's spine and other musculoskeletal system were normal upon enlistment.  The Veteran did report having soreness in his neck stemming from a fall when he was 10 years of age.  However, no actual disability was noted upon examination and the Veteran reported that he recovered after this injury with no trouble since.  Therefore, it is not clear that the Veteran in fact had a preexisting neck disability.  In addition, a review of his service treatment records does not reflect that the Veteran suffered any additional injury to his neck or suffered from any of the neck during military service.  The Veteran did report injuring his back during a fall while playing football in September 1995 and suffering from low back pain since that time.  However, there is no evidence of a neck injury as a result of this fall.  Therefore, there is no evidence of any aggravating event during this period of active duty.  

The above conclusion is supported by a February 2003 National Guard examination.  Evaluation of the Veteran's spine and other musculoskeletal system was normal at this time.  The Veteran did endorse having, or ever having had, recurrent back pain or any back problem in his report of medical history associated with this examination.  However, there was no reference to a history of neck pain.  The Veteran reported that he injured his back while on active duty and that he was in a car wreck in 1990.  However, the examiner clarified that the Veteran suffered no sequelae following the 1990 motor vehicle accident.  The examiner also noted that the Veteran injured his back playing football in 1995, but again, there was no mention of an injury to the neck and the examiner found no abnormalities upon current examination.  Service treatment records from the Veteran's second period of active duty, including a post-deployment health assessment dated November 2006, fail to reflect a prior neck injury or symptomatology associated with the neck.  

Following his separation from active duty, the Veteran was afforded a VA spine examination in August 2007.  Cervical spine range of motion was flexion to 50 degrees with pain beginning at 40 degrees.  Extension was from 0 to 30 degrees.  For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees and extension is 0 to 45 degrees.  38 C.F.R. § 4.71a.  X-rays of the cervical spine revealed the prevertebral soft tissue structures to be unremarkable.  The vertebral heights were well-maintained as were the disc spaces.  The posterior elements were grossly intact and the atlanto axial relationships appeared to be normal.  There was no significant narrowing of the neural foramina bilaterally and there was no anterior or posterior migration of any of the cervical vertebral bodies.  

An addendum to the above VA examination was prepared in December 2007.  The examiner noted that he could not without pure speculation report that the Veteran's current ongoing strain/sprains of his joints and his entire spine were a result of the minor injuries he had while in the military versus his current daily activities.  

The Veteran was also afforded a VA joint examination for the left knee in December 2008.  In a January 2009 addendum, it was noted that the Veteran's left knee disability was not related to military service.  In support of this opinion, the examiner noted that the Veteran had a normal gait with an essentially normal spine.  This opinion is supported by a subsequent November 2009 VA joint examination.  Examination of the spine revealed a normal posture, head position, and gait.  There was no gibbus, kyphosis, list, reverse lordosis or cervical spine ankylosis.  The record contains no other medical evidence diagnosing the Veteran with a chronic disability of the neck.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a chronic neck disorder.  The record does not demonstrate that the Veteran currently suffers from a chronic disability of the neck.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of a chronic disability of the cervical spine, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  While the August 2007 VA examiner did diagnose the Veteran with a strain of the neck, X-rays at this time revealed no gross abnormalities of the cervical spine.  The January 2009 VA examiner also noted that the Veteran's spine was essentially normal and the November 2009 VA examination found no abnormalities related to the cervical spine.  

Furthermore, there is no evidence of an injury to the neck during a period of active military service, or any complaints of symptomatology involving the neck.  The Veteran himself indicated during his August 2007 VA examination that he suffered no prior injury to the neck.  Finally, the record contains no evidence linking the Veteran's current complaints to military service. 

The Board recognizes that the December 2007 addendum noted that an opinion as to etiology could not be provided without resort to mere speculation due to the Veteran's history of multiple injuries during military service, prior to military service and after military service.  However, such an opinion does not demonstrate entitlement to service connection.  While this opinion certainly suggests that the Veteran's complaints could possibly be related to military service, the law is clear that service connection may not be predicated on a resort to mere speculation or remote possibility.  38 C.F.R. § 3.102; see Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  Furthermore, the objective medical examination of August 2007 revealed the cervical spine to be normal and subsequent medical evidence has revealed the cervical spine to be normal.  As such, it is not entirely clear what evidence was relied upon by the December 2007 VA examiner in opining that the Veteran had ongoing strains and sprains of the spine.  Therefore, the December 2007 addendum does not demonstrate entitlement to service connection.  

As a final matter, the Board recognizes that the Veteran believes he suffers from a chronic disorder of the neck related to military service.  However, the record does not demonstrate that the Veteran is competent to diagnose himself with a chronic disability.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  While the Veteran is certainly competent to testify to symptomatology such as pain, pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In the present case, the objective medical evidence of record fails to demonstrate any actual abnormalities of the cervical spine.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a neck disorder must be denied.

Left Shoulder Disorder

The Veteran also contends that he is entitled to service connection for a left shoulder disorder.  However, as outlined below, the preponderance of the evidence demonstrates that the Veteran does not suffer from a left shoulder disability that manifested during, or as a result of, active military service.  As such, service connection is not warranted.  

Regarding the Veteran's first period of active duty, a review of the service treatment records do not reflect that he injured his left shoulder during military service or that he suffered from any symptomatology associated with his left shoulder.  According to his February 1993 enlistment examination, evaluation of the upper extremities and the spine, other musculoskeletal system, were normal.  The Veteran also denied having, or ever having had, a painful or trick shoulder or elbow in his report of medical history associated with this examination.  A February 2003 National Guard examination also supports the conclusion that the left shoulder was not injured during this period of active duty, since the Veteran denied having, or ever having had, a painful shoulder.  Evaluation of the upper extremities and the spine, other musculoskeletal system, were deemed to be normal at this time as well.  

The Veteran also served on active duty from August 2005 to December 2006.  The record contains a November 2006 report of medical assessment.  The Veteran made no mention of a left shoulder disorder or any associated symptomatology and there was no mention of any injury or disease of the left shoulder.  Therefore, there is no evidence of a chronic left shoulder disability or any injury or symptomatology of the left shoulder during either of the Veteran's periods of active duty.  

Post-service treatment records also fail to demonstrate that the Veteran suffers from a left shoulder disorder that manifested as a result of active military service.  The Veteran was afforded a general VA examination in August 2007.  The Veteran reported mild limitation of motion and stiffness in the shoulders bilaterally.  Examination of the upper extremities revealed no abnormal findings and pulses were normal bilaterally.  The Veteran denied any injury associated with the initial onset of his shoulder pain and he described the condition as intermittent with remissions.  The left shoulder had flexion to 180 degrees with pain beginning at 170 degrees, abduction to 180 degrees with pain beginning at 170 degrees, external rotation to 70 degrees and internal rotation to 80 degrees.  Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.  X-rays revealed bilateral symmetrical shoulders with no gross abnormalities demonstrated.  The Veteran was diagnosed with a strain of the left shoulder.  

An addendum to the above examination report was provided in December 2007.  The examiner opined that due to the Veteran's multiple minor injuries in the military, as well as before and after the military, an opinion as to whether or not the Veteran's current strain/sprains of the joints was a result of the minor injuries he had during military could not be provided without pure speculation.  The record contains no other medical evidence suggesting that the Veteran's reported left shoulder symptomatology is due to military service.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a left shoulder disorder.  A review of the Veteran's service treatment records do not reflect any injury to the left shoulder during military service or any complaints of symptomatology associated with the left shoulder.  The Veteran also denied any history of a left shoulder injury during his August 2007 VA examination.  Therefore, there is no evidence of a left shoulder disorder manifesting during active military service.  

In addition, the record does not establish that the Veteran in fact suffers from a chronic disability of the left shoulder.  While the August 2007 VA examiner diagnosed the Veteran with strains of the shoulders, examination of the upper extremities was deemed to be normal and there were no gross abnormalities visible upon X-ray examination.  The record contains no other medical evidence to demonstrate that the Veteran actually suffers from a chronic disability of the left shoulder, in addition to his reports of pain.  As already noted, pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez, 13 Vet. App. at 285.  

Finally, the record also contains no competent evidence linking the Veteran's subjective left shoulder symptomatology to military service.  While the December 2007 addendum did not that such an opinion could not be offered without resort to speculation, this opinion does not suggest that service connection is warranted.  As discussed in the previous section, service connection may not be predicated on a resort to mere speculation or remote possibility.  38 C.F.R. § 3.102; see Beausoleil, 8 Vet. App. at 463.  

The Board recognizes that the Veteran believes he suffers from a chronic disability of the left shoulder that manifested during military service.  However, the record contains no evidence suggesting that the Veteran is competent to offer such a complex medical opinion.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  

While the Veteran may be competent to testify to chronic symptoms such as pain, the medical evidence of record in this case demonstrates that the Veteran has not suffered from a chronic condition.  X-rays taken in August 2007 demonstrated that there were no gross abnormalities of the left shoulder.  As such, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for a left shoulder disorder.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claims of entitlement to service connection for a left shoulder disorder must be denied.


ORDER

Entitlement to service connection for hearing loss of the left ear is denied.  

Entitlement to service connection for a neck disorder is denied.  

Entitlement to service connection for a left shoulder disorder is denied.  







	(CONTINUED ON NEXT PAGE)
REMAND

Right Shoulder Disorder

The Veteran also contends that he is entitled to service connection for a right shoulder disorder.  Regrettably, additional evidentiary development is necessary on this issue before appellate review may proceed.  

The record demonstrates that the Veteran did experience symptomatology involving the right shoulder during active military service.  According to a November 2006 report of medical assessment, the Veteran reported that his right shoulder was "catchy and painful."  Therefore, while there was no mention of any specific injury or disease of the right shoulder during active duty, there is certainly evidence of in-service symptomatology.  

However, it is not clear whether or not this symptomatology is associated with any chronic disability.  Subsequent X-rays performed after separation from active duty during the Veteran's August 2007 VA examination revealed no apparent abnormality of the right shoulder.  Nonetheless, the VA examiner diagnosed the Veteran with an intermittent strain of the right shoulder that manifested in October 2005.  It is not clear from the evidence of record what basis was relied upon by the examiner in assigning this diagnosis.  The record contains no other medical evidence diagnosing a chronic disability of the right shoulder.  

Nonetheless, in light of the Veteran's in-service complaints of right shoulder pain, the Board finds that a VA examination should be offered to the Veteran before appellate review may proceed.  There is evidence of right shoulder pain during military service, and despite the lack of objective medical evidence suggesting an actual disability, the Veteran was diagnosed with a right shoulder strain in August 2007.  As such, an opinion is needed to clarify the evidence of record in this case.  




Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an appropriate specialist regarding his claimed right shoulder disorder.  The Veteran's claims file and a copy of this remand must be provided to the examiner at the time of examination.  The examiner is asked to examine the Veteran and determine whether he in fact suffers from a chronic disability involving the right shoulder.  If so, the examiner should opine as to whether it is at least as likely as not that this disability manifested during, or as a result of, active military service.  

A complete rationale must be provided for all opinions offered, and the examiner should discuss the Veteran's reported right shoulder pain at the time of separation in November 2006 when formulating an opinion.  

2.  The RO should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law considered pertinent to the issues on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


